Citation Nr: 0325711	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim of service 
connection for a bilateral hearing loss.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss 
because it was determined that new and material evidence had 
not been received to reopen the claim for service connection 
for bilateral hearing loss, which had previously been denied 
in an unappealed rating decision dated in April 1980.  


FINDINGS OF FACT

1.  In an April 1980 rating decision, the RO denied the 
veteran's claim of service-connection for bilateral hearing 
loss; after the veteran was notified of the decision and of 
his procedural and appellate rights, he did not file a timely 
notice of disagreement. 

2.  The additional evidence received since the April 1980 
rating decision is neither cumulative nor redundant of 
evidence previously submitted, and by itself, or when 
considered with previous evidence of record, must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.	The April 1980 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105I (West 2002); 38 C.F.R. § 20.1103 (2002).

2.	New and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108, 7105I (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The Board has 
considered this new legislation and finds that given the 
favorable action taken below, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time. 

II.	Legal Criteria/Analysis
 
In an April 1980 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
After the RO notified the veteran of his procedural and 
appellate rights by letter dated April 1980, the veteran did 
not initiate an appeal of the RO's decision within one year 
of the date of this letter.  Thus, the April 1980 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2002).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 1991); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  For claims received prior to August 29, 2001, which 
is the case here, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken.

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge,155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as this appeal stems from a claim filed in 2000.


A.	Evidence Previously Considered

At the time of the April 1980 rating decision, the evidence 
of record consisted of the following:

Item (1) consisted of the veteran's entrance examination 
report, dated in November 1972, which recorded the veteran's 
hearing in pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
X
15
LEFT
20
25
30
X
25

Item (2) consisted of the veteran's re-enlistment examination 
report, dated in October 1975, which indicated that the 
veteran's hearing was 15/15 in both ears.

Item (3) consisted of an audiometric evaluation dated in 
January 1976, which indicated the veteran's hearing, in pure 
tone thresholds, in decibels, as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
15
40
0
LEFT
5
5
25
25
50
40

Item (4) consisted of a "hearing conservation" memorandum 
relating to the veteran, which compared the results of his 
audiometric examinations in November 1972 and January 1976 
and concluded: 

The above audiogram reveals a moderate 
bilateral sensorineural hearing loss 
beginning at 4000 Hz.  This is most 
likely a noise-induced hearing loss and 
it more than likely resulted from long 
exposure to engine room noise.  It is 
recommended that in conformity with with 
[the Hearing Conservation Program] that 
[the veteran] no longer work where he 
will be exposed to loud sound levels.  
The present loss cannot be corrected and 
it is imperative that future loss be 
prevented.
[emphasis added]

Item (5) consisted of an audiometric evaluation dated in 
April 1976, which indicated the veteran's hearing in pure 
tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
15
15
20
25
LEFT
20
20
25
15
25
30

Item (6) consisted of the veteran's separation examination 
report, dated in October 1977, which indicated in pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
20
25
LEFT
20
20
20
20
25
25

As discussed earlier in this decision, the RO denied the 
veteran's claim for entitlement to service connection for 
hearing loss in an April 1980 rating decision.
 
B.	Evidence Not Previously Considered

The evidence to be reviewed for sufficiency to reopen the 
claim is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In September 2000, the veteran filed a 
claim for entitlement to service connection for hearing loss.  
In support of his claim, he submitted the following 
additional evidence:

Item (1) consists of a VA audiometric evaluation dated in 
September 2000, which indicated the veteran's hearing in pure 
tone thresholds, in decibels, as follows:




HERTZ




250
500
1000
2000
3000
4000
RIGHT
20
25
20
30
55
50
LEFT
20
25
20
30
55
65

According to the examiner's notes, the examination revealed 
"WNL through 2000 Hz then sloping to a moderate [hearing] 
loss" in the veteran's right ear and "WNL through 2000 Hz 
then sloping to a moderate-severe [hearing] loss" in the 
veteran's left ear.  These results establish a current 
hearing disability under 38 C.F.R. § 3.385 (West 2002).  

Item (2) consists of a VA audiometric evaluation dated in 
November 2000, which was performed in connection with the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  The results of the audiometric 
examination, which measured the veteran's hearing in pure 
tone thresholds in decibels, are set forth below:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
55
LEFT
20
20
30
55
75

These results establish a current hearing disability under 38 
C.F.R. § 3.385 (West 2002) and the VA examiner diagnosed the 
veteran with "moderate sensorineural hearing loss at 3K -8K 
Hz" in the right ear, and "mild to severe sensorineural 
loss at 2K-4K Hz, moderate sensorineural hearing loss at 8K 
Hz" in the left ear.  

In addition, the November 2000 examination report indicates 
that the veteran reported that he was "in the Navy for 5 
years.  The first two years he worked in the boiler room and 
[then] he worked in maintenance due to hearing trouble."  
The veteran also reported a "history of military, 
occupational and recreational noise exposure."  

Item (3) consists of the veteran's VA outpatient treatment 
records.  In notes associated with the veteran's 
hospitalization, dated in October 1998, it is indicated that 
the veteran reported that he had "no . . . hearing 
changes."  Notes from one of the veteran's November 2000 
audiology examinations, however, do indicate a hearing loss 
disability and are also included in his outpatient treatment 
records.

Item (4) consists of a VA audiometric examination report 
dated in December 2002 that indicated the veteran's hearing 
in pure tone thresholds, in decibels, as follows:




HERTZ





250
500
1000
2000
3000
4000
8000
RIGHT
15
20
25
30
65
60
55
LEFT
20
20
25
35
60
75
65

According to the examiner's notes, the examination revealed 
"WNL .25-1 kHz, mild to moderate SNHL, 2-8 kHz" in the 
veteran's right ear and "WNL .25-1 kHz,  mild to severe SNHL 
2-8 kHz" in the veteran's left ear.  These results establish 
a current hearing disability under 38 C.F.R. § 3.385 (West 
2002).  

Item (5) consists of a VA medical opinion, dated in January 
2002, which interprets the results of the veteran's service 
medical records.

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the additional evidence showing 
the veteran's current hearing loss disability, as defined by 
38 C.F.R. § 3.385, is new and material evidence because it is 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Accordingly, the claim will be 
reopened.

ORDER

New and material evidence relating to the claim for service 
connection for bilateral hearing loss having been received, 
the claim is reopened.  


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The veteran should be accorded a VA 
audiometric examination by an audiologist 
to determine the current severity of any 
hearing loss that may be present.  The 
claims folder and copy of this remand must 
be made available to the examiner prior to 
the examination.  The examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should specifically review the veteran's 
previous audiometric evaluations dated in: 
November 1972, January 1976, April 1976, 
November 1977, September 2000, November 
2000 and December 2002.  In addition, the 
examiner should review the results of the 
veteran's hearing test indicated on his 
reenlistment examination dated in October 
1975.  The examiner also should review the 
hearing conservation memorandum, marked to 
the left with a yellow tab, which compares 
the results of the veteran's audiometric 
examinations in January 1972 with the 
results in January 1976.  

	The examiner should indicate in his 
report whether there is an etiologic 
relationship between the veteran's current 
hearing loss and in-service noise 
exposure.  All conclusions should be 
supported by citation to clinical findings 
of record.  In addition, the examiner 
should provide complete rationale for all 
conclusions reached.   

In reaching the above conclusion, it 
would be helpful if the examiners used 
the language "unlikely," "as likely 
as not" or "likely."  (The term "as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.)  

2.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (West 2002).

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 




	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



